Citation Nr: 0500687	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-04 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for post-
traumatic stress disorder. 

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in March 2004.  A transcript 
of this hearing has been associated with the claims file.  
Further, pictures presented by the veteran at the hearing are 
also associated with the claims file.  

FINDINGS OF FACT

1.  The veteran has post-traumatic stress disorder.

2.  There is a link, supported by medical evidence, between 
post-traumatic stress disorder and an in-service stressor.

3.  There is credible supporting evidence that the claimed 
in-service stressor occurred.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that it is unnecessary to address the 
applicability of the Veterans Claims Assistance Act of 2000 
in this case in view of the disposition reached herein.

The Board finds that the evidence supports a grant of service 
connection for post-traumatic stress disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2004).

The three elements required to show service connection for 
post-traumatic stress disorder are: (1) medical evidence 
diagnosing post-traumatic stress disorder, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2004).  

According to the veteran's personnel records, he served in 
Vietnam from March 1967 to March 1968.  He served in the 
540th CS Co USARPAC from March 13, 1967 to July 31, 1967, and 
he served in the 359th Transportation Company from August 1, 
1967, to March 17, 1968.  His principal duty was wheel 
vehicle mechanic.  He was part of the Vietnam 
Counteroffensive Phase II and the Vietnam Counteroffensive 
Phase III.  He was awarded the National Defense Service 
Medal, Vietnam Service Medal, the Republic of Vietnam 
Campaign Medal with device, 1 O/S Service Bar, and Good 
Conduct Medal.

The veteran has asserted that while in Vietnam, he was on 
convoys that were ambushed.  At the March 2004 hearings, he 
showed pictures of the trucks that were damaged in the 
ambush.  The trucks showed bullet holes and possibly blood.  
The veteran has asserted that although he was a vehicle 
mechanic in Vietnam, every 16 days he would go out on machine 
gun duty to be a tail machine gunner, which is when he was 
ambushed.  He stated that he could feel the bullets passing 
on both sides of his head.  

In a questionnaire dated in July 2002, he stated that when 
his convoy was ambushed between An Khe and Pheaku, he had to 
remove body parts from the grill of the trucks, and that when 
he went to pick up bodies, their arms and legs would fall 
off.  He stated that these events took place from July 1967 
to February 1968.  He indicated that during that time he was 
in the 359th Transportation Company, 34th Supply and Service.  
He stated that there were also a lot of mortar attacks in 
January 1968.  He said that during one of the attacks, 
mortars landed within 30 yards of him and his body froze and 
he could not move.  During another mortar attack, he was 
rendered unconscious.

In an August 1999 letter, the Center Unit for Records 
Research (CURR) indicated that the 359th Transportation 
Company (359th Trans Co), the veteran's second unit of 
assignment in Vietnam, was attached to the 34th Supply & 
Service Battalion (34th S&S Bn) in June 1967.  CURR found, 
based on Operational Reports, that An Khe was attacked by 
mortars and rockets in January 1968.  The attack was followed 
by penetration of the An Khe perimeter by a 30-man Viet Cong 
force.  The force penetrated the perimeter and crossed the 
airstrip firing automatic weapons and throwing satchel 
charges.  The Board finds the CURR report and the Operational 
Reports from 1968, as well as the photographs of the damaged 
convoy, are credible supporting evidence that the veteran's 
claimed stressors occurred.

Further, the veteran has a current diagnosis of post-
traumatic stress disorder, which has been linked to the 
specified stressors.  In a May 2000 letter, a private 
physician from Yale University, who was conducting a post-
traumatic stress disorder research study, stated that the 
veteran was permanently and completely disabled from post-
traumatic stress disorder.  He indicated that the veteran had 
been ambushed multiple times in Vietnam, and had consequently 
witnessed others being killed or badly wounded.  The 
physician stated that the veteran's post-traumatic stress 
disorder symptoms were directly attributable to his combat 
exposure.

Based on the foregoing, the Board finds credible evidence 
that the veteran's claimed stressors occurred, and medical 
evidence diagnosing post-traumatic stress disorder and 
attributing it to those stressors.  Thus, the evidence 
supports a grant of service connection for post-traumatic 
stress disorder.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


